10.96


RESTRICTED STOCK AWARD AGREEMENT


Pursuant to the Gene Logic Inc. 1997 Equity Incentive Plan, as amended and
restated effective June 1, 2006 (The “Plan”), Gene Logic Inc. (the
“Corporation”) hereby grants to the below named Grantee an award {the “Award”}
of Restricted Stock on the Grant Date and for the number of shares of Common
Stock of the Corporation (the “Restricted Stock”) listed below.



     
Name of Grantee:
         
Grant Date:
         
Number of Shares of Restricted Stock:
         
Price per Share on Grant Date:
         



In consideration of such grant, the Corporation and Grantee agrees as follows:


(1)
The Restricted Stock is subject to all the terms and conditions:

 
§
as set forth herein, including the Vesting Requirements and Forfeiture
Conditions attached as Attachment I,

 
§
of the Plan (See Attachment II),

 
§
the Stock Power attached as Attachment III and

 
§
in any program, if applicable, attached as Attachment IV (the “Program”),



all of which are incorporated herein in their entirety.


(2)
Vesting Requirements, Forfeiture Conditions and Transfer Restrictions: Grantee
acknowledges that:

 
(a)
the Restricted Stock shall be nontransferable until such shares vest in
accordance with the requirements herein, including Section 7 and in Attachment I
hereto and

 
(b)
the Restricted Stock covered by this Award, and any dividends payable thereon,
shall be subject to forfeiture as provided herein, including in Section 7 and in
Attachment I hereto.



As used herein, “vest” means that all risk of forfeiture has lapsed.


(3)
Stock Power: Grantee acknowledges that Grantee must execute the Stock Power in
the form attached as a condition to the receipt of this Award. The Stock Power
provides that the shares of Restricted Stock covered by this Award shall be
transferred back to the Corporation without any further action on the part of
the Grantee and without consideration to the Grantee in the event the shares of
Restricted Stock are forfeited.



(4)
Share Certificates: Grantee acknowledges that, although the Restricted Stock
shall be registered on the Corporation’s books in the name of the Grantee as of
the Grant Date, physical possession or custody of any share certificate(s) (or
any electronic record of ownership) shall be retained by the Corporation or its
transfer agent until such time as the shares of Restricted Stock are vested
(i.e. until all risk of forfeiture has lapsed) and until the Corporation has
recovered an amount sufficient to satisfy any applicable withholding tax
requirements as specified in Section 5 below. While in its possession, the
Corporation reserves the right to place a legend on any share certificate(s)
restricting the transferability of such certificate(s) (and to similarly
restrict transfer of any Shares reflected on any electronic records) and
referring to the terms and conditions herein (including forfeiture). In lieu of
issuance of a paper stock certificate, the shares may be registered with the
Corporation’s transfer agent and be held electronically.



1

--------------------------------------------------------------------------------


 
(5)
Dividends and Voting Rights: If any dividends are issued with regard to the
Restricted Stock covered by this Award prior to vesting of such Award, Grantee
agrees that the Corporation shall retain such dividends until the Award vests
and such dividends shall be subject to the same conditions of forfeiture as the
Award. If all or part of the Award vests, that portion of the retained dividends
applicable to the portion of the Award that vested shall be paid to Grantee.
While this Award is outstanding but prior to vesting, the Grantee shall have the
rights as a stockholder to vote the shares covered by this Award with respect to
any matter presented to the Corporation’s shareholders for a vote with a record
date that precedes the date of any forfeiture, but such voting rights shall be
forfeited with respect to any part of the Award that is forfeited for any vote
with a record date occurring on or after the date of forfeiture.



(6)
Tax Withholding: Grantee acknowledges that Grantee is fully responsible for any
tax obligations resulting from vesting or sale of the Restricted Stock granted.
If Grantee makes no election, Grantee will be required to pay withholding tax at
the time all risk of forfeiture expires and such tax will be based on the value
of the Restricted Stock at such time; alternatively, Grantee may be able to make
an election under Section 83(b) of the Internal Revenue Code (the “Code”) to pay
the withholding tax currently, based on the present value of the Restricted
Stock, but with no right to recover such tax payment if the Restricted Stock is
subsequently forfeited. The Corporation advises the Grantee to seek tax advice
or legal counsel from Grantee’s personal tax or legal advisor with regard to his
or her tax obligations and whether an election should be filed by Grantee under
Internal Revenue Code section 83(b). A partially completed Section 83(b)
election is attached as Exhibit B as a convenience to Grantee. However, Grantee
acknowledges that it is solely the obligation of the Grantee to determine
whether to file a Section 83(b) election and to properly complete and timely and
properly file such election if Grantee determines to file one.



At the time any of the Award of Restricted Stock vests (or on the date the
Participant files a timely and valid election under Section 83 (b) of the Code)
as to such shares, Grantee acknowledges and agrees that the Corporation will
require Grantee to provide an amount sufficient to satisfy any applicable
withholding tax requirements related thereto or, in Corporation’s sole
discretion, may instead withhold from any of Grantee’s compensation from the
Corporation, or withhold and thereby forfeit sufficient shares of the Restricted
Stock Award valued at then current market price to equal, an amount sufficient
to satisfy any applicable minimum statutory withholding tax requirements related
thereto.


(7)
Vesting: The Restricted Stock shall vest when all conditions for vesting have
been met and all risk of forfeiture has lapsed. Unless otherwise agreed by the
Board of Directors, if Grantee’s position as a full-time employee of the
Corporation terminates prior to vesting, the portion of the Award that has not
vested will be forfeited. However, if a potential event necessary for vesting
has occurred prior to termination of full-time employment, the fact that the
Board has not yet made a determination with regard to such event prior to
termination of employment at the time of termination of such employment shall
not cause any portion of an Award to be forfeited if the Board subsequently
determines that such event satisfies the condition for vesting. The Restricted
Stock is also subject to the Vesting Requirements and Forfeiture Conditions in
Attachment I hereto.



2

--------------------------------------------------------------------------------


 
(8)
Additional Terms/Acknowledgements: Grantee acknowledges receipt of, and
understands and agrees to, the terms and conditions of this Grant Agreement, the
Plan, the Program (if applicable), and the Stock Power. Grantee further
acknowledges that as of the Grant Date, this Grant Agreement, the Program, the
Plan and the Stock Power set forth the entire understanding between Grantee and
the Corporation with respect to the Restricted Stock and supersede all prior
oral and written agreements on the subject.

 
IN WITNESS WHEREOF, the Corporation has caused this Restricted Stock Award
Agreement to be signed by its duly authorized officer, and the Grantee has
signed this Restricted Stock Award Agreement and affixed the Grantee’s seal, on
this ___ day of ____________, 2007.




GENE LOGIC INC.
 
GRANTEE
     
By:
   
Signature:
 
 (SEAL)
       
Print Name:
             
Title:
     



Attachment I—Vesting Requirements and Forfeiture Conditions
Attachment II—1997 Equity Inventive Plan as Amended and Restated
Attachment II—Stock Power
Attachment IV—Restricted Stock Program (if applicable)


Exhibit A—Form of Election, Pursuant to Section 83(b)
Exhibit B—Cover Letter for Submitting Section 83(b) Election
3

--------------------------------------------------------------------------------


 